Citation Nr: 0603681	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-32 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and observers


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which determined that new and material 
evidence had not been received to reopen the previously 
denied claim of entitlement to service connection for a right 
knee injury.  

In May 2004, the veteran presented personal testimony during 
a Board hearing before the undersigned Veterans Law Judge in 
Washington DC.  A transcript of the hearing is of record.  

This issue was previously before the Board.  In August 2004, 
the Board remanded the issue for further development.  A 
review of the claims file revealed that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  In June 1979, the Board denied the claim of entitlement 
to service connection for residuals of a right knee injury.  

3.  The Board's June 1979 decision is final.  

4.  The evidence received in support of reopening the claim 
of entitlement to service connection for residuals of a right 
knee injury is new to the extent that the evidence was not 
previously submitted for consideration at the time of the 
Board's final decision, but is not material as it does not 
demonstrate that the veteran has a current right knee 
disability that is related to a right knee injury that was 
incurred in service.  


CONCLUSIONS OF LAW

1.  The Board's June 1979 decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2005).  

2.  New and material evidence has not been presented to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right knee injury.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In December 2002, VA received the veteran's claim to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a right knee injury.  In January 
2003, the veteran was informed of the general requirements of 
VCAA and VA's duty to assist him with the claim.  

The RO, in January and March 2003, denied the claim on the 
basis that the veteran did not submit new and material 
evidence to reopen the final claim.  The veteran filed a 
timely appeal.  

In August 2004, the Board remanded the issue for further 
development.  In December 2004, the veteran was informed of 
the detailed requirements of VCAA.  Pursuant to the Board's 
Remand, the Appeals Management Center (AMC) requested that 
the veteran provide the dates of the treatment that he 
received in connection with any residuals of a right knee 
injury.  He was also provided with the appropriate document 
to use in order to submit the requested information.  The 
veteran did not respond with the requested treatment dates.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran served in the United (U.S.) Army from May 1960 to 
March 1969.  

The Board points out that the veteran's service medical 
records are incomplete.  However, in a March 1973 response 
from the Adjutant General 's Office of the National Personnel 
Records Center, it was stated that "numerous and extensive 
searches to locate medical records" had been conducted with  
"negative results".  

Available service medical records include a November 1959 
Report of Medical History, obtained while the veteran was a 
R.O.T.C. cadet.  The report showed that the veteran injured 
the right knee at the age of 16.  In a June 1960 Report of 
Medical History, it was expressly noted that he did not 
suffer from any difficulties after injuring the right knee at 
age 16.  The available service medical records were silent 
for a right knee disability.  

In December 1969, the VA Hospital (VAH) in St. Louis 
indicated that the veteran claimed to have received treatment 
in July 1969; however, there was no record of hospitalization 
or outpatient treatment of the veteran.  The veteran changed 
his address of record and the claims file was subsequently 
transferred to the VARO in Philadelphia.  

The claims file reveals that in October 1970, the veteran was 
asked to provide the dates and places of treatment for the 
right knee injury.  He did not respond.  In the September 
1972 statement, the veteran maintained that he injured the 
right knee in 1968 and that the injury required surgery.  
According to the veteran, the injury occurred during an 
attack by the enemy in South Vietnam.  He stated that he was 
treated at an U.S. army hospital in Tuy Hua.  He submitted 
additional statements that detailed the circumstances 
surrounding the right knee injury.  

In March 1973, in response to a request for the veteran's 
service medical records, it was noted that numerous and 
extensive searches were conducted in an effort to obtain any 
outstanding service medical records.  It was also noted that 
no other action could be taken in this regard.  

In January 1979, the Board remanded the claim for service 
connection for a right knee disorder for the purpose of (1) 
contacting the veteran's reserve unit to obtain service 
medical records; (2) Obtaining all treatment records at VA 
facilities identified by the veteran as having treated him; 
(3) asking the veteran to provide the names, addresses and 
dates of treatment by private physicians; (4) allowing the 
veteran to submit other statements and affidavits from anyone 
with knowledge of his right knee injury; and, (6) affording 
the veteran a VA medical examination of the knee.  There was 
no response from the veteran and he failed to appear for a 
scheduled VA medical examination.

In June 1979, the Board denied service connection for a right 
knee injury.  Evidence of record at the time of that decision 
included the available service medical records, that were 
silent for right knee problems in service.  Because the 
veteran did not respond to VA requests for additional 
information, and failed to report for scheduled VA medical 
examination, there was no other evidence for the Board to 
consider.  The veteran was notified of the Board's denial in 
June 1979.  

Evidence received after the June 1979 Board decision includes 
several statements submitted by the veteran that reiterated 
that he injured the right knee while he was stationed in 
Vietnam.  In his statements, he also pointed out that his 
service medical records were incomplete and that several 
unsuccessful attempts were made to obtain the missing 
records.  

In September 1980, medical reports from Holy Cross Hospital 
were received.  These reports were unrelated to residuals of 
a right knee injury.  

The VA medical reports from the VA Medical Center (VAMC) in 
Washington DC were associated with the claims file.  Medical 
reports dated in September 1987 showed that the veteran 
injured his right knee in 1968 and that he underwent surgery 
for the removal of the patella.  A March 1988 report revealed 
that the veteran reported a history of right knee injury, as 
well as a history significant for the removal of cartilage.  
Additional VA medical reports, dated through July 1996, 
showed that the veteran developed chronic pain of the right 
knee.  It was noted that the X-ray findings were indicative 
of degenerative arthritis.  

In December 2002, VA received the claim of entitlement to 
service connection for residuals of a right knee disability.  
In March 2003, the RO confirmed the denial to reopen the 
claim of entitlement to service connection.  The RO indicated 
that the veteran's claim was denied because he did not reply 
to a January 2003 correspondence that instructed him to 
submit new and material evidence to reopen the previously 
denied claim.  

In support of the claim, the veteran submitted additional VA 
treatment records from the VAMC in Washington DC.  The 
treatment records, dated through August 2003, showed the 
veteran's complaints of right knee pain.  

In May 2004, the veteran presented personal testimony during 
a Board hearing in Washington DC.  The veteran testified that 
when he was stationed in Vietnam, he injured the right knee.  
He stated that he was later transferred to a convalescent 
hospital in Cam Ranh Bay, where he was hospitalized for three 
weeks.  Surgery was performed on the knee, which included the 
removal of cartilage, and after leaving Cam Rahn Bay he 
returned to duty.  He did not undergo a military separation 
physical examination at discharge.  He attempted to obtain 
the missing service medical records that he believed would 
support the claim; however, the NPRC informed him that the 
records were in the possession of VA, and that VA informed 
him that the records were not in the possession of VA.  He 
testified that he sought medical treatment between 6 months 
to a year after separation from service at the VAMC in St. 
Louis.  He stated that the staff at the VAMC in St. Louis 
looked at his right knee, but he did not receive treatment 
for the right knee.  The first time he received treatment for 
the right knee was when he visited the VAMC in Washington DC, 
in approximately 1977.  The veteran also indicated that he 
received treatment at the VAMC in Philadelphia; however, the 
treatment was unrelated to the knee.  

The July 2004 response from NPRC showed that the missing 
service medical records that were requested by the veteran 
were not in the possession of the NPRC.  A company report was 
attached to the NPRC's response.  The documents showed that 
in June 1968, the veteran was assigned to the Evacuation 
Medical Dispensary, and was reassigned to duty in July 1968.  
The records did not contain notations regarding a right knee 
injury.

The VA treatment reports from the VAMC in Washington DC, 
dated through October 2004, demonstrated that the veteran 
complained of right knee pain.  These records did not include 
notation that related the veteran's complaints of pain to a 
right knee injury that was incurred in service.  

In February 2005, the AMC received records from the Homeless 
Chronically Mentally Ill (CMI) Program.  The records did not 
include documentation regarding a right knee injury that was 
incurred in service.  

Law and Regulations

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

As explained above, the Board's June 1979 denial of the 
veteran's claim of entitlement to service connection for 
residuals of a right knee injury is final.  38 U.S.C.A. 
§ 7104 (West 2002).  Because the decision is final, the 
veteran's issue is resolved by determining whether the 
evidence that was added to the record subsequent to the 
Board's final decision was both new and material.  

The Board initially points out that since January 1970, prior 
to the Board's final decision, extensive searches for the 
veteran's missing service medical records have been performed 
and the searches produced negative responses from the 
National Personnel Service Center (NPRC) in St. Louis.  The 
RO, via the Appeals Management Center (AMC) informed the 
veteran of the information that would be helpful in resolving 
the issue in his case; however, the veteran has not responded 
with the requested information.  Consequently, the Board 
concludes that any additional searches for the missing 
service medical records, or further inquiry as to other 
medical records would be futile.  

Additionally, because the veteran's service medical records 
are lost and unavailable for review, VA has a heightened duty 
to explain its findings and conclusions, and to consider 
carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The veteran was invited to submit 
evidence that would tend to support his claim on more than 
one occasion, and he did not respond.  Therefore, the Board 
finds that reasonable efforts were made to develop the claim 
in a manner consistent with the heightened duty discussed in 
O'Hare.  

The veteran maintains that he incurred an injury to the right 
knee while he was stationed in Vietnam, and after the injury 
he underwent surgery that included the removal of cartilage.  
A review of the case file demonstrates that, prior to the 
Board's 1979 final decision, the veteran did not successfully 
establish that he incurred a right knee injury during his 
period of active military service.  The available service 
medical records were silent for notation regarding treatment 
for a right knee injury that was incurred during service.  

Furthermore, prior to the Board's final decision, the record 
did not contain any post service medical treatment reports.  
In fact, the Board's final decision, as well as documentation 
included in the claims file, showed that the veteran failed 
to respond to the RO's request for information regarding 
treatment that he may have received for the right knee.  

Subsequent to the Board's June 1979 final decision, the 
claims file did not contain the type of evidence that would 
tend to suggest that the veteran developed residuals of a 
right knee injury that was incurred during his period of 
active military service.  The medical records that are 
associated with the claims file do not include any 
documentation, other than the history that was provided by 
the veteran, that would tend to link any current 
symptomatology of a right knee disability to a right injury 
that was incurred during the veteran's period of active 
military service.  

Based on the foregoing, the Board concludes that the evidence 
received in support of the veteran's claim to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a right knee injury is not both new and 
material.  In reaching this conclusion, the Board finds that 
a portion of the evidence submitted for the purposes of 
reopening the previously denied claim, while new in that it 
had not been previously considered, is not material to the 
issue of whether the veteran now suffers from residuals of a 
right injury that was incurred in service.  

Moreover, the evidence received subsequent to the Board's 
final decision does not relate to an unestablished fact that 
is necessary to substantiate the claim since entitlement to 
service connection requires more than the existence of a 
current disability.  Entitlement to service connection also 
requires that the veteran establish evidence of a nexus 
between the current disability and his period of active 
service, and in the veteran's case, the requisite nexus is 
not shown.  

The evidence of a relationship between any current 
symptomatology of a right knee disability and a right knee 
injury that was incurred during the veteran's period of 
active service are limited to the veteran's assertions; 
however, as a layperson, he is not qualified to render an 
opinion concerning the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for residuals 
of a right knee injury; therefore, the Board will not reopen 
the claim for review on the merits.  38 U.S.C.A. § 5108 (West 
2002).  




ORDER

New and material evidence has not been presented to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a right knee injury.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


